DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the papers filed on 3/30/2021. Amendments made to the claims and Applicant's remarks have been entered and considered.
Claim 3 has been amended. Claims 21-29 are new.
In view of the amendment, the 35 U.S.C. 112(b) Rejection of claim 3 has been withdrawn.
Response to Arguments
Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive. Nagahama et al. (US 2015/0069864) and Sakata et al. (JP 2005-287240) are still relied on as prior art teaching the claims.
Re claims 1 and 5, Applicant argues that the proposed modification of modifying the teachings of Nagahama to overmold the coil contact plates with the end cap would run counter to the design of Nagahama, thus obviating the motivation for making the proposed modification in the first instance (Page 10).
Examiner respectfully disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
When looking to the teachings of Nagahama, no evidence is provided within the reference that states that in addition, or alternatively that overmolding could not be done to the coil contact plates and the end cap as taught by Sakata. Therefore, Nagahama and Sakata are still relied on to teach the claimed limitations.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/26/2021 and 2/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 1-3, 5-12, 14-16, 23-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nagahama et al. (US 2015/0069864; IDS) in view of Sakata et al. (JP 2005-287240; IDS; English Machine Translation Attached).
In claim 1, Nagahama discloses (Fig. 1-23) a brushless electric motor (17) comprising: a rotor (19); and a stator (18) in which the rotor (19) is received, the stator (18) including a core (20) defining a plurality of stator teeth (26), an end cap (21) coupled to the core (20), the end cap (21) including a plurality of guiding tabs (31), a plurality of coils (23) disposed on the respective stator teeth (26), and a plurality of coil contact plates (52A, 52B, 52C) being overmolded ([0051]), each of the coil contact plates (52A, 52B, 52C)  includes a first terminal (53) and a second terminal (respective 53); wherein the first terminal and the second terminal each include a hook (42) connected to one of the plurality of coils (23; [0055]); and wherein the hook (42) protrudes from the guiding tab (31).
Nagahama does not teach the plurality of coil contact plates being overmolded within the end cap.
However, Sakata teaches a motor (Fig. 1-4) coil contact plates (21, 22, 23, 24) being overmolded within the end cap (12), in order help reduce the size, or axial dimension of the motor as a whole ([0018]).
Therefore in view of Sakata, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the motor of Nagahama, to have the plurality of coil contact plates being overmolded within the end cap, since it has been held that forming 
In claim 2, Nagahama as modified teaches the motor of claim 1; furthermore Nagahama teaches wherein the end cap (21) includes a plurality of end cap teeth (28) adjacent the respective stator teeth (26), and wherein the coils (23) are wrapped around the respective stator teeth (26) and the end cap teeth (28; [0049]).
In claim 3, Nagahama as modified teaches the motor of claim 1; furthermore Nagahama teaches wherein the plurality of coil contact plates (52A, 52B, 52C) contacts at least two coils (23; [0052]) on the stator (18).
In claim 5, Nagahama teaches (Fig. 1-23) a brushless electric motor (17) comprising: a rotor (19); and a stator (18) in which the rotor (19) is received, the stator (18) including a core (20), an end cap (21) coupled to the core (20), a first stator coil (23) coupled to the core (20), a second stator coil (respective element 23) coupled to the core (20), a third stator coil (additional element 23) coupled to the core (20; shown in Fig. 15A), wherein the second stator coil (respective element 23) is positioned (circumferentially) between the first stator coil (23) and the third stator coil (additional element 23; annotated in Fig. 11 below), and a first coil contact plate (52C) and a second coil contact plate (52B) being overmolded ([0051]); wherein the first coil contact plate short-circuits (52C) the first stator coil (23) with the third stator coil (additional element 23; annotated in Fig. 11 below; [0051]); and wherein the second coil contact plate (52B) is coupled to the second stator coil (respective element 23).

    PNG
    media_image1.png
    777
    824
    media_image1.png
    Greyscale

Nagahama does not teach the first and second coil contact plates being overmolded within the end cap.
However, Sakata teaches a motor (Fig. 1-4) coil contact plates (21, 22, 23, 24) being overmolded within the end cap (12), in order help reduce the size, or axial dimension of the motor as a whole ([0018]).
Therefore in view of Sakata, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the motor of Nagahama, to have the first and second coil contact plates being overmolded within the end cap, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U. S. 164 (1893).

In claim 7, Nagahama as modified teaches the motor of claim 6; furthermore Nagahama teaches wherein the stator (18) further includes a third coil contact plate (52A) being overmolded ([0051]), and wherein the third coil contact plate (52A) is coupled to the fourth stator coil (additional element 23; via 53).
Nagahama does not teach wherein the third coil contact plate is overmolded within the end cap.
However, Sakata already teaches coil contact plates (21, 22, 23, 24) being overmolded within the end cap (12), in order help reduce the size, or axial dimension of the motor as a whole ([0018]).
Therefore further in view of Sakata, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the motor of Nagahama as modified, to have the third coil contact plate overmolded within the end cap, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U. S. 164 (1893).
In claim 8, Nagahama as modified teaches the motor of claim 7; furthermore Nagahama teaches wherein the first coil contact plate (52C) is radially inward of the second coil contact plate (52B), and wherein the first coil contact plate (52C) is radially outward of the third coil contact plate (52A).
In claim 9, Nagahama teaches (Fig. 1-23) a brushless electric motor (17) comprising: a rotor (19); and a stator (18) in which the rotor (19) is received, the stator (18) including a core (20) defining a plurality of stator teeth (26), an end cap (21) proximate an end of the core (20), a plurality of coils (23) disposed on the respective stator teeth (26), and a plurality of coil contact plates (52A, 52B, 52C) being overmolded ([0051]) and that short-circuit diagonally opposite coils (23; [0052]) on the stator (18).

However, Sakata teaches a motor (Fig. 1-4) coil contact plates (21, 22, 23, 24) being overmolded within the end cap (12), in order help reduce the size, or axial dimension of the motor as a whole ([0018]).
Therefore in view of Sakata, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the motor of Nagahama, to have the plurality of coil contact plates being overmolded within the end cap, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U. S. 164 (1893).
In claim 10, Nagahama as modified teaches the motor of claim 9; furthermore Nagahama teaches wherein the coil contact plates (52A, 52B, 52C) are semi-circular in shape (illustrated in Fig. 11).
In claim 11, Nagahama as modified teaches the motor of claim 9; furthermore Nagahama teaches wherein each of the coil contact plates (52A, 52B, 52C) includes a first terminal (53) and a second terminal (respective element 53) diagonally opposite ([0051-0052]) the first terminal (53).
In claim 12, Nagahama as modified teaches the motor of claim 11; furthermore Nagahama teaches wherein the first (53) and second (respective 53) terminals include first (42) and second (respective element 42) hooks, respectively, and wherein the first (42) and second (respective element 42) hooks are connected (via 23a; [0055]) to a first coil (23) and a second (respective element 23) coil, respectively, of the plurality of coils (23).
In claim 14, Nagahama as modified teaches the motor of claim 11; furthermore Nagahama teaches wherein the end cap (21) includes a plurality of guiding tabs (31), and wherein the first (53) and second (respective element 53) terminals protrude from the guiding tabs (31).

In claim 16, Nagahama as modified teaches the motor of claim 9; furthermore Nagahama teaches wherein the coil contact plates (52A, 52B, 52C) include a first coil contact plate (52C), a second coil contact plate (52B), and a third coil contact plate (52A); wherein the first coil contact plate (52C) is radially inward of the second coil contact plate (52B), and wherein the first coil contact plate (52C) is radially outward of the third coil contact plate (52A; illustrated in Fig. 11).
In claim 23, Nagahama as modified teaches the motor of claim 1; furthermore Nagahama teaches wherein the hook (42) is integrally formed with the first terminal (53).
In claim 24, Nagahama as modified teaches the motor of claim 5; furthermore Nagahama teaches wherein the first coil contact plate (52a) includes a terminal (53) extending in an axial direction (since terminal 53 inherently has an axial dimension) of the motor (17), wherein the terminal (53) contacts (electrically) the first stator coil (23).
In claim 25, Nagahama as modified teaches the motor of claim 24; furthermore Nagahama teaches a hook (42) integrally formed with the terminal (53), wherein the first stator coil (23) is received (axially) between the hook (42) and the terminal (53).
In claim 27, Nagahama as modified teaches the motor of claim 12; furthermore Nagahama teaches wherein the first (42) and second (respective element 42) hooks are integrally formed with the first (53) and second (respective element 53) terminals, respectively.
Allowable Subject Matter
Claims 4, 13, 17-22, 26, and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 4: “a power printed circuit board and a heat sink coupled to the power printed circuit board, wherein the first terminals of the respective coil contact plates extend through the heat sink and are electrically connected to the power printed circuit board.”
Claim 13: “a power printed circuit board and a heat sink coupled to the power printed circuit board; wherein the first terminals of the respective coil contact plates extend through the heat sink and are electrically connected to the power printed circuit board.”
Claim 17: “a plurality of spacers coupled to the coil contact plates; wherein the spacers are positioned between adjacent coil contact plates, thereby creating an insulating gap between the adjacent coil contact plates, before overmolding the coil contact plates within the end cap.”
Claim 20: “wherein the end cap comprises: a carrier defining a circumferential groove in which the coil contact plates are positioned; and an outer resin layer covering at least a portion of each of the coil contact plates and the carrier; wherein the carrier includes a plurality of ribs positioned in the circumferential groove to separate two adjacent coil contact plates and to provide an air gap therebetween.”
Claim 21: “wherein the first terminal extends in an axial direction of the motor and wherein the hook is radially outward of the first terminal.”
Claim 26: “wherein the hook is radially outward of the first terminal.”
Claim 28: “wherein the first and second terminal extend in an axial direction of the motor and wherein the first and second hooks are radially outward of the first and second terminal, respectively.”
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki et al. (US 2018/0029148) teaches an electric power tool having a motor, the motor having a terminal extending in an axial direction, said terminal having a hook extending out in a radial direction.
Yumoto et al. (US 2009/0127964) teaches a motor having a coil, said coils connected to terminals which extend in the axial direction.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832